Title: From Thomas Jefferson to Henry Lee, 14 August 1780
From: Jefferson, Thomas
To: Lee, Henry



Sir
Richmond August 14th. 1780.

  I this day received your favor of the 20th ult. It woud give us great pleasure to concur in any measure for consolidating intobodies the several fractions of corps which we have in continental service, and we shoud be particularly pleased to have your corps made of our Line if it coud be done either by a transfer of individuals from other corps to that or by any other operation. The new Levies of which you desire that 30 may be alloted to you, are by the act of Assembly to be organized by General Washington. If you will be pleased to apply to him [for] any appropriation of that kind, which he shall direct, [it] shall be made as convenient to you as possible.
I am with great respect, sir, your most obedient and most humble servant,

Th: Jefferson

